McLENNAN, P. J.
(dissenting). I dissent from the decision about to be made in this case, reversing a judgment recovered by the plaintiff for $7,500 damages, besides costs. I think the evidence clearly presented questions of fact for the jury as to the negligence of the defendant and the contributory negligence of the deceased. The case was submitted to the jury upon a charge which amply protected defendant’s rights upon all the questions of law and fact involved, and the trial court properly refused to interfere with the verdict rendered by the jury, by denying the defendant’s motion for a new trial".
The plaintiff’s intestate was struck and instantly killed at about 1:30 o’clock in the morning on the 7th day of April, 1912, at the Lion street crossing in the city of Dunkirk by one of defendant’s trains, known as the Twentieth Century Limited, proceeding west. Lion street extends practically north and south, and is crossed at the point in question by five railroad tracks extending east and west along Third street practically at right angles to Lion street. Passing along Lion street from the north to the south, the first track to cross is a siding of the defendant, the second a siding of the Erie Railroad, the .third the defendant’s west-bound track, the fourth the defendant’s east-bound track, and the fifth a track of the Erie Railroad. Shortly before the accident the deceased, in company of one Nelson, proceeded west on Third street to Lion street, turned down Lion street, going south, went upon the crossing, remaining on the crossing a few minutes while a freight train was passing on defendant’s east-bound track, had reached the west-bound track just as the last car and caboose of the freight train were about to clear the crossing, and was there struck and killed.
There is a conflict in the evidence as to whether or not the deceased and Nelson went upon the crossing before the gates which were maintained at the crossing were lowered. The gateman, who operated the gates from a tower, testifies that when he lowered the gates he saw no one inside them. Other, witnesses testified that they looked after the gates went down and saw no one on the crossing, upon any of the tracks. The jury might, therefore, have found that the deceased went upon the crossing after the gates were lowered. The testimony of Nelson, however, is that he and the deceased had proceeded beyond the gates while the gates were still up; that Nelson then saw a freight approaching the crossing from the west, about two car lengths west of the crossing; that then the gates went down behind them; that they waited until the freight had nearly passed,- when they walked slowly across the tracks; that they both looked in each direction as they proceeded; that they saw nothing and heard nothing of the ap*1059preaching passenger train, until it came up all of a sudden and without warning out of the darkness and hurled them both from the tracK.
It was conceded that the Twentieth Century Limited sounded no whistle except as it approached the city line, which was too far away to be of any use as a warning at the Lion street crossing. The evidence presented by the plaintiff was to the effect that the headlight was either out, or, if burning at all, was so dim as to be easily mistaken for a switch light in the yards through which the train was passing. There were shown to have been 15 different lights, scattered along on both sides of the west-bound track, at distance's from 640 to 2,300 feet east of the Lion street crossing, all in the yard through which the train came. The speed of the Twentieth Century train was variously estimated by the different witnesses; but the evidence was such as to warrant the jury in finding that it was running at from 50 to 60 miles per hour as it passed the Lion street crossing. It appeared from the evidence of defendant’s witnesses that this train was capable of running at least 70 miles per hour, that its schedule called for an average speed of 60 miles per hour between Buffalo and Cleveland, and that on the morning, in question it was running, about 15 minutes late. The witnesses called by the plaintiff testified that they were in a position to hear as the train went by, but did not .hear any bell ringing upon it. Defendant’s engineer testified that the automatic bell ringer was operating continuously from the time he left Buffalo until he reached Cleveland. The evidence showed that the noise of the passing freight train was such, however, as would probably have drowned the noise of the bell on the approaching passenger train, if it was ringing. It appeared that the tracks of the defendant to the east are straight for about 1,150 feet, when they commence to curve slightly, and pass out of sight behind a tower about 1,700 feet distant, and to a person standing on the west-bound track of defendant at this crossing the west-bound track is not again in view until a point 2,350 feet east of the crossing is reached. ■
It is the claim of the defendant that there was no evidence which warranted the submission to the jury of the question of defendant’s negligence, and that in any event the finding of the jury upon this question is contrary to and against the weight of the evidence. As before stated, I think the trial court was right in holding that the' question was one of fact for the jury, and that their verdict is amply supported by the evidence. Defendant’s counsel requested' the court to charge “that, if they find the intestate walked under the gates when down, their verdict must be a verdict of no cause of action,” which the court refused to charge, and defendant duly excepted. I am of the opinion that this was not error. The request was not in form to indicate to the court whether it was defendant’s contention that the lowering of the gates was all the duty the defendant owed to the deceased; and that therefore the defendant could not be held negligent if it gave warning in this manner alone, or whether the passing under the gates when down constituted contributory neglir gence on the part of the deceased as matter of law. In either view, however, we think the request was properly denied. The fact that the gates were lowered did not of itself establish freedom from neg*1060ligence on the part of the' defendant, especially so in view of the fact that this was one of the principal streets of the city of Dunkirk, a city having a population of over 17,000; the street on both sides being built up with substantial business blocks, as shown by the photographs introduced in evidence. Pruey v. N. Y. C. & H. R. R. R. Co., 41 App. Div. 158, 58 N. Y. Supp. 797, affirmed 166 N. Y. 616, 59 N. E. 1129; Noble v. N. Y. C. & H. R. R. R. Co., 20 App. Div. 40, 46 N. Y. Supp. 645, affirmed 161 N. Y. 620, 55 N. E. 1098; Dolan v. D. & H. Co., 71 N. Y. 285.
Defendant’s counsel also asked the court to charge the jury that if they “find the deceased saw the gates go down, though he was south of them, it was nevertheless his duty to stop where he was and not proceed until the gates were raised,” and the court refused to charge’that as matter of law, but left it to the jury to determine on the facts, to which defendant excepted. We think this was not error. The request, if charged, would have led th.e jury to believe that the deceased, even if in a place of danger when the gates were lowered, was obliged as matter of law to remain at that spot and not use reasonable care to reach a place of safety. The court charged the jury at defendant’s request, without" objection on the part of the plaintiff, that “there is no evidence in this case upon which they can find the defendant negligent in the operation of the gates,” and from this it is argued by defendant that it must be conceded as conclusively established that the gates were lowered before the deceased went upon the tracks; but, as we have already seen, this conclusion does not' follow, for the evidence of Nelson was to the effect that when they went upon the crossing the freight train was still to the west of the crossing, so that the defendant may have been guilty of no negligence in the operation of the gates by lowering them after the deceased and Nelson went upon the crossing.
It is only in rare cases that the court is warranted in determining the questions of negligence and contributory negligence as questions of law. They are usually questions of fact, to be determined as such. Kellegher v. Forty-Second St. R. R., etc., Co., 171 N. Y. 309, 63 N. E. 1096. I am not unmindful of the fact that defendant’s counsel has called to our attention several cases decided by the courts of Massachusetts, Illinois, Ohio, and other states, holding that,' where a person goes past or under lowered warning gates at a railroad crossing, he is guilty of contributory negligence as' matter of law, unless some special circumstances are shown to justify his action; but I do not think so strict a rule has been adopted by the courts of this state. See cases cited above.
Defendant’s counsel also requested the court to charge that “the deceased had no right to assume that the gates were down for the freight train only.” The court said, “I leave that to the jury as a question of fact under all the circumstances in the case,” to which defendant excepted. The appellant calls to our attention several cases in other states holding that a refusal to charge a similar request was error; but here, also, we think the" rule adopted by our courts is not so stringent, and in any event I think the request was not in proper form, for there is no direct evidence in the case that *1061the deceased saw the gates go down, or, if it could be found from inference that the deceased did have knowledge of that fact, that he relied solely upon any such assumption. He might have assumed that the gates were down for the freight train only, and yet have exercised due care and diligence to discover whether any other trains were approaching the crossing. We think that any traveler has the right to assume, if he wishes, that no trains are approaching whenever he intends to cross a railroad crossing, and yet absolve himself from the charge of contributory negligence by being watchful as the law requires. It is only where the traveler makes such an assumption and attempts to cross, relying solely upon that assumption, without taking other precautions, that he could be said to be at fault. We therefore think the court properly denied the request to charge in the form in which it was made.
Defendant claims that the verdict is excessive. The deceased was a man 37 years of age, in good health, earning from $700 to $800 per year. He left no children, and his widow, the plaintiff, is entitled to the entire amount recovered in this action. We think we ought not to interfere with the verdict on the ground that it is excessive. The judgment and order appealed from should be affirmed, with costs.